Opinion filed August 21, 2015




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-15-00153-CV
                                    __________

                         WANDA BINION, Appellant
                                         V.
 U.S. BANK N.A., AS TRUSTEE FOR NEW CENTURY HOME
EQUITY LOAN TRUST, SERIES 2002-A ASSET-BACKED PASS-
    THROUGH CERTIFICATES SERIES 2002-A, Appellee


                     On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 48222-A


                      MEMORANDUM OPINION
      On July 1, 2015, Appellant, Wanda Binion, filed in the trial court an
untimely notice of appeal. When the appeal was docketed in this court, we notified
Appellant by letter dated July 2, 2015, that it appeared to this court that the notice
of appeal was untimely filed, and we requested that Appellant respond and show
grounds to continue the appeal. Appellant has filed a response, but nothing in the
response shows grounds upon which this court can continue the appeal.1
        The documents on file in this case show that, on February 5, 2015, the trial
court signed a final, appealable order granting the plaintiff’s motion for summary
judgment. Appellant timely filed a motion for new trial on March 6, 2015. See
TEX. R. CIV. P. 329b(a). The notice of appeal was therefore due to be filed within
ninety days after the order of summary judgment was signed, which would have
been May 6, 2015. See TEX. R. APP. P. 26.1. Appellant’s notice of appeal was
filed in the trial court on July 1, 2015—146 days after the order of summary
judgment was signed and well after the deadline for filing a notice of appeal or a
motion for an extension of time to file a notice of appeal. See TEX. R. APP. P. 26.3.
Absent a timely notice of appeal, this court is without jurisdiction to consider this
appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex.
2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st
Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Because we are without jurisdiction, we dismiss the appeal. See TEX. R.
APP. P. 42.3(a).
        This appeal is dismissed for want of jurisdiction.


                                                                 PER CURIAM
August 21, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



        1
          Appellant explained the reason for the delay in filing the notice of appeal and addressed the
merits of her case. However, this court is not permitted to “alter the time for perfecting an appeal in a
civil case.” TEX. R. APP. P. 2. We also note that courts “may not enlarge the period for taking any action
under the rules relating to new trials except as stated in these rules.” TEX. R. CIV. P. 5.

                                                    2